I respectfully dissent from the majority's holding that the trial court improperly denied appellant Marini's motion to suppress evidence.
First, considering the totality of the circumstances, and giving due weight to the training and experience of Officer Kuchta, I find that the investigative stop which initiated the encounter to be proper in that the facts indicate that *Page 283 
(1) the police officer testified that his first suspicion was caused by the erratic driving, slowing down and speeding up of appellant, which caused him to suspect that appellant and passenger were checking the buildings on the street, possibly contemplating a break-in; and (2) the police officer's suspicions were again aroused when he observed appellant and his companion turn away from his on-coming car in two instances, and walk in the opposite direction, thus creating an inference that appellant and his companion were avoiding him, and therefore warranted his suspicions that something criminal, was, had been, or was about to be afoot.
Giving due weight to Officer Kuchta's experience and training, and viewing the evidence as it would be understood by him, I find that Officer Kuchta had evidence before him which presented a reasonable suspicion that criminal activity was afoot.
I further find that Officer Kuchta's Terry stop investigative questioning and pat-down were permissible on the facts as presented. The officer testified that he investigated the car because the broken window suggested that the car had been stolen. It is axiomatic that once the mirror and suspected cocaine inadvertently became "plain view" evidence, the officer was compelled to conduct a warrantless search. Coolidge v. NewHampshire (1971), 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564. Herein, the officer did not conduct his search until after he observed the mirror with suspected cocaine on it.
Therefore, applying the foregoing facts to the case subjudice, and relying on State v. Andrews (1991), 57 Ohio St.3d 86,  565 N.E.2d 1271, and State v. Bobo (1988), 37 Ohio St.3d 177,  524 N.E.2d 489, I find that the search and seizure within did not violate appellant Marini's Fourth Amendment rights. Therefore, I would affirm the judgment of the trial court and find that appellant's motion to suppress was properly denied. *Page 284